DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to Claim 1,
Step 2A, Prong One
The claim recites in part:
determine a first search scope characteristic associated with a first context parameter and a second search scope characteristic associated with a second context parameter, at least one of the first context parameter or the second context parameter derived from a media query to be identified, the media query received from a remote device; 
compare a first set of potential media classifications associated with the first search scope characteristic to a second set of potential media classifications associated with the second search scope characteristic; 
in response to determining that the first set of potential media classifications is smaller than the second set of potential media classifications, select a classification model corresponding to the first context parameter; 
determine, with the classification model, a media type probability index indicative of a likelihood that the media query corresponds to a media classification of the first set of potential media classifications;
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
Accordingly, at Step 2A, Prong One, the claim is directed to an abstract idea.

Step 2A, Prong Two
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “transmit at least one of the media type probability index or the media classification to the remote device” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.

Step 2B
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements “transmit at least one of the media type probability index or the media classification to the remote device”  are recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

As to claims 2, 8, and 16, the judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “wherein at least one of the first context parameter or the second context parameter includes a source type of the media query, the source type including one or more of a mobile device, a broadcast video stream, a broadcast audio stream, a local signal source, or a microphone signal source.” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  

As to claims 3, 10, and 17, the judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “wherein the classification model includes a neural network trained based on training data and tuned for use with the first search scope characteristic” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  



As to claims 4, 11, and 18, the judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “wherein the classification model is a first classification model and the second context parameter corresponds to a second classification model trained based on the training data and tuned for use with the second search scope characteristic” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  

As to claims 5, 12, and 19, the judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “wherein the at least one processor is to input characteristics corresponding to the media query into the classification model to determine the media type probability index” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  

As to claims 6, 13, and 20, the judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “wherein at least one of the first context parameter or the second context parameter includes one or more of information about the media query, location information corresponding to a location where the media query was sampled, device identification information corresponding to a device that acquired the media query, or user identification information corresponding to a user that prepared the query” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  

As to claims 7 and 14, the judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “wherein at least one of the first context parameter or the second context parameter includes one or more of information about the media query, location information corresponding to a location where the media query was sampled, device identification information corresponding to a device that acquired the media query, or user identification information corresponding to a user that prepared the query” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 – 9, 11 – 16, and 18 - 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Epstein et al (US 2015/0348541).
As to claim 1, Epstein et al teaches an apparatus (paragraph [0001]...generating language models) comprising: 
memory (paragraph [0073]...a memory device); 
and at least one processor to execute machine readable instructions to cause the at least one processor (paragraph [0073]...one or more modules of computer program instructions encoded on a computer-readable medium for execution by, or to control the operation of, data processing apparatus) to: 
determine a first search scope characteristic associated with a first context parameter (paragraph [0059]...a first class from the set of classes represents the concept (504)) and a second search scope characteristic associated with a second context parameter (paragraph [0059]...a second class from the set of classes represents the concept (506)), at least one of the first context parameter or the second context parameter derived from a media query (paragraph [0047]...voice query recordings or voice query transcriptions may be used where the computing system 110 is assessing performance for use in recognizing voice queries) to be identified (paragraph [0044]...some or all of the test data 126 may be recordings of utterances, and the input to the language models 132a-132n may be data from initial processing of the recordings by a speech recognition system. Transcriptions of the utterances can be obtained, for example, by human transcription or human labeling or verification of a transcription, so that the ground truth about the actual content of the utterances is known. The output of the language models 132a-132n can be compared to the known transcriptions for the utterances to determine word error rates), the media query received from a remote device (paragraph [0079]...the computing system may include clients and servers. A client and server are generally remote from each other and typically interact through a communication network); 
compare (paragraph [0046]...the model evaluator 140 compares the scores for the various language models 132a-132n) a first set of potential media classifications (paragraph [0037]...language model 132a) associated with the first search scope characteristic to a second set of potential media classifications (paragraph [0037]...language model 132b) associated with the second search scope characteristic; 
in response to determining (paragraph [0043]...model evaluator 140  the computing system 110 evaluates the language models 132a-132n) that the first set of potential media classifications is smaller than the second set of potential media classifications (paragraph [0046]... the model evaluator 140 may compare the word error rate scores 142 of the different language models 132a-132n to each other to determine which language model 132a-132n has the lowest error rate...In the same manner, the model evaluator 140 may compare perplexity scores 144 of different language models 132a-132a to each other or to a baseline. Generally, a lower level of perplexity corresponds to a better predictive ability), select a classification model corresponding to the first context parameter (paragraph [0048]...the class selector 150 may identify, for example, the language model 132a-132n that has the best performance, e.g., the language model with the lowest word error rate, or the lowest perplexity); 
determine, with the classification model, a media type probability index indicative of a likelihood that the media query corresponds to a media classification of the first set of potential media classifications (paragraph [0062]...the computing system obtains output of the first language model for a set of input data, and also obtains output of the second language model for the set of input data (508). Various linguistic contexts, such as word sequences, may be provided to the models. Estimates or likelihood scores may be received from the models, representing likelihoods, indicated by the models, that certain words or class symbols will occur in the linguistic contexts that were provided);
and transmit at least one of the media type probability index or the media classification to the remote device (paragraph [0073]...the apparatus may include, in addition to hardware, code that creates an execution environment for the computer program in question, e.g., code that constitutes processor firmware, a protocol stack, a database management system, an operating system, or a combination of one or more of them. A propagated signal is an artificially generated signal, e.g., a machine-generated electrical, optical, or electromagnetic signal that is generated to encode information for transmission to suitable receiver apparatus).

As to claim 2, Epstein et al teaches an apparatus (paragraph [0001]...generating language models) comprising: wherein at least one of the first context parameter (paragraph [0059]...a first class from the set of classes represents the concept (504))  or the second context parameter (paragraph [0059]...a second class from the set of classes represents the concept (506)) includes a source type of the media query (paragraph [0047]...voice query recordings or voice query transcriptions may be used where the computing system 110 is assessing performance for use in recognizing voice queries), the source type including one or more of a mobile device (paragraph [0076]...a mobile telephone, a personal digital assistant (PDA)), a broadcast video stream, a broadcast audio stream, a local signal source, or a microphone signal source (paragraph [0044]...recordings by a speech recognition system). 

As to claim 4, Epstein et al teaches an apparatus (paragraph [0001]...generating language models), wherein the classification model (paragraph [0048]...the class selector 150 may identify, for example, the language model 132a-132n that has the best performance, e.g., the language model with the lowest word error rate, or the lowest perplexity) is a first classification model and the second context parameter (paragraph [0059]...a second class from the set of classes represents the concept (506)) corresponds to a second classification model trained based on the training data (paragraph [0031]...the training data 124 can be processed to identify words and phrases corresponding to different semantic concepts) and tuned (paragraph [0053]... to reduce the number of models to be trained and evaluated, one concept's classes may be optimized at a time, through various rounds of processing) for use with the second search scope characteristic (paragraph [0059]...a second class from the set of classes represents the concept (506)).

As to claim 5, Epstein et al teaches an apparatus, wherein the at least one processor (paragraph [0073]...one or more modules of computer program instructions encoded on a computer-readable medium for execution by, or to control the operation of, data processing apparatus) is to input characteristics (paragraph [0044]...input to the language models 132a-132n may be data from initial processing of the recordings by a speech recognition system) corresponding to the media query (paragraph [0047]...voice query recordings or voice query transcriptions may be used where the computing system 110 is assessing performance for use in recognizing voice queries) into the classification model (paragraph [0048]...the class selector 150 may identify, for example, the language model 132a-132n that has the best performance, e.g., the language model with the lowest word error rate, or the lowest perplexity) to determine the media type probability index (paragraph [0073]...the apparatus may include, in addition to hardware, code that creates an execution environment for the computer program in question, e.g., code that constitutes processor firmware, a protocol stack, a database management system, an operating system, or a combination of one or more of them. A propagated signal is an artificially generated signal, e.g., a machine-generated electrical, optical, or electromagnetic signal that is generated to encode information for transmission to suitable receiver apparatus).

As to claim 6, Epstein et al teaches an apparatus (paragraph [0001]...generating language models), wherein at least one of the first context parameter (paragraph [0059]...a first class from the set of classes represents the concept (504)) or the second context parameter (paragraph [0059]...a second class from the set of classes represents the concept (506)) includes one or more of information about the media query (paragraph [0047]...voice query recordings or voice query transcriptions may be used where the computing system 110 is assessing performance for use in recognizing voice queries), location information corresponding to a location where the media query was sampled (paragraph [0025]...varying the classes selected to represent locations), device identification information corresponding to a device that acquired the media query, or user identification information corresponding to a user that prepared the query.

As to claim 7, Epstein et al teaches an apparatus (paragraph [0001]...generating language models), wherein the at least one processor (paragraph [0073]...one or more modules of computer program instructions encoded on a computer-readable medium for execution by, or to control the operation of, data processing apparatus) is to select the classification model corresponding to the first context parameter (paragraph [0048]...the class selector 150 may identify, for example, the language model 132a-132n that has the best performance, e.g., the language model with the lowest word error rate, or the lowest perplexity) to reduce processing resources consumed by classification of the media query (paragraph [0053]...to reduce the number of models to be trained and evaluated, one concept's classes may be optimized at a time, through various rounds of processing. A greedy algorithm may be used).

Claim 8 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 9 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 11 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 12 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above. 

Claim 13 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 

Claim 14 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons as above. 

Claim 15 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 16 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 18 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 19 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above. 

Claim 20 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epstein et al (US 2015/0348541) in view of Saffer (US 2011/0093259). 
As to claim 3, Epstein et al teaches an apparatus (paragraph [0001]...generating language models) comprising. wherein the classification model includes a system trained based on training data (paragraph [0031]...the training data 124 can be processed to identify words and phrases corresponding to different semantic concepts and tuned (paragraph [0053]... to reduce the number of models to be trained and evaluated, one concept's classes may be optimized at a time, through various rounds of processing) for use with the first search scope characteristic (paragraph [0059]...a first class from the set of classes represents the concept (504)).
Epstein et al fails to explicitly show/teach that the classification model’s system that trains based on training data is a neural network. 
However, Saffer teaches a classification model includes a neural network trained based on training data (paragraph [0035]...and in the case that for classification, neural network means are provided which are arranged to output the vocabulary entry type, the classifier means comprise the neural network means arranged to output probability information for every predetermined vocabulary entry type together with the input acoustic data; said vocabulary entry type information, together with the input acoustic data, is supplied to the vocabulary entry type-specific acoustic phonetic transcription means which are arranged to output the vocabulary entry type information together with the phonetic transcription. Furthermore, it is particularly advantageous if the acoustic phonetic transcription means comprise an acoustic model selector associated with the given acoustic model means as well as a syllable language model selector associated with the given syllable language model means, both selectors being connected to the vocabulary entry type information.).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Epstein et al’ classification model to include a neural network trained based on training data, as in Saffer, for the purpose of automatic processing of speech recognition systems. Neural networks being used in speech recognition systems is very well known in the art. 

Claim 10 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 17 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/           Primary Examiner, Art Unit 2128